The plaintiff brought this suit of ejectment in the Circuit Court of Moniteau County *Page 470 
against the defendant, to recover possession of a small tract of land situated in the city of California, hereinafter more particularly described. The cause was tried before the court, without a jury, and the findings of fact and judgment of the court were for the defendant; and in due time and proper form, the plaintiff appealed the cause to this court.
The facts are practically undisputed upon all issues, except as to the use and occupancy of the land in question, which was conflicting, as will later appear in a statement of the substance of the evidence upon that question.
It is conceded in both the pleadings and evidence that California, Missouri, is a city of the fourth class.
The controversy is over the possession of a small tract of land, triangular in shape, located in Burke's Addition to the city of California. On the 18th day of June, 1858, John Burke, father of respondent, made a plat of Burke's Addition to the city of California which he duly acknowledged and had filed and recorded in the Recorder's Office of Moniteau County, under the provisions of Chapter 158, Revised Statutes 1855. This plat was not approved by the common council of said city, and such approval was not required at that time.
By reference to the plat it will be seen that dedicator laid out certain lots for sale which were all numbered and their precise length and width were given. South of these lots and running east and west he laid out a street which he named on the plat as Patrick Street. The width of Patrick Street is given at the west end, but not at the east end. The plat is bounded on the south by the Missouri Pacific Railroad right-of-way and on the east by Owens Street. The disputed land lies at the southeast corner of Burke's Addition, between the right-of-way of the railroad and Patrick Street, and is bounded on the east by Owens Street. It is about one hundred and fifty feet in length, and about forty-five feet in width at the east end and fifteen feet at the west end. The plat shows *Page 471 
a little triangular tract of land separated from Patrick Street only by a dotted line and bounded on the south by the right-of-way of the railroad and on the east by Owens Street. On the plat it is neither numbered as a lot for sale, nor is its precise length or width given.
The plat mentioned is as follows:
[EDITORS' NOTE:  PLAT IS ELECTRONICALLY NON-TRANSFERRABLE.]
The appellant tried the case on the theory that the disputed tract of land was dedicated to the city as a part of Patrick Street or commons by the plat of John Burke, as the same was not numbered as a lot for sale nor its precise length or width given, and that the dotted line was intended by the dedicator to indicate that Patrick Street was that much wider at the east end than at the west end, as the width of Patrick Street was not given at the east end.
Plaintiff's evidence tended to show that this tract of land had been used in connection with and as a part of Patrick Street since the filing of the plat of Burke's Addition, and had never been enclosed or in any way *Page 472 
separated from Patrick Street until a few weeks just prior to the institution of this case, when it was enclosed by a fence by the respondent, which prompted the institution of this suit by the city of California.
The evidence further showed that Patrick Street had been in use as a continuation of other streets of said city for many years, and that the sewer system of the city had been extended along it, and also that the lots in said Burke's Addition had been sold according to the plat.
Defendant's evidence tended to show: That at the trial it was stipulated and agreed between counsel for plaintiff and counsel for defendant, that John Burke was the common source of title. That is, that the city of California claimed its title to the real estate in controversy through John Burke by reason of Burke's Addition to the city of California, made, executed and recorded as before stated, while John P. Burke, respondent herein, claimed title to the real estate by reason of the laws of descent and distribution of this State, he being the only heir and his father having died intestate. That the triangular strip of land lies immediately north of the right of way of the Missouri Pacific Railroad, and as claimed by respondent, south of Patrick Street, which street extends the full length of the strip of ground, along the north side of said strip.
It will be noted from the plat as shown in appellant's abstract of the record that Patrick Street extends all along the southern side of lots platted in Burke's Addition, and this street is designated on the plat at its west end as being forty feet wide, while at the eastern end of Patrick Street there is no designation as to its width, as the street extends into another part or block of the city which was already platted and the street made of a certain width. It will further be noted that the testimony of Mr. Sprouce, one of appellant's witnesses, is to the effect that after a fence was built around the triangular strip of ground by John P. Burke, the distance from the fence so built to the line of the lots immediately north thereof, was forty feet and three inches, and that further *Page 473 
west at the western end of the fence built by Dr. Burke, along this triangular strip of ground, the street is forty-eight feet wide, showing that Patrick Street at all points is more that forty feet wide.
The later plat mentioned is as follows:
[EDITORS' NOTE:  PLAT IS ELECTRONICALLY NON-TRANSFERRABLE.]
The plaintiff's plat introduced in evidence shows the land immediately north of the lots, streets and alleys platted, to be also inclosed and reserved by John Burke at the time, by means of a dotted line, and that open space contains some four acres of ground.
Owens Street was opened and established across the east end of Burke's Addition to the city of California a long time after the plat of the Burke's Addition was made and filed in the year 1858. From the time that Dr. Burke became of age in 1878, up and until the time of this controversy, he always claimed title to this triangular strip *Page 474 
of ground and exercised acts of ownership over it, by having the weeds cut and removed from it each year, and further by allowing and granting permission to certain persons to use the property, and by paying taxes upon the same. It is further shown by the evidence that in 1913, when a special sewer district was organized in the city of California, the city council of the city of California, found Dr. Burke to be the owner of this triangular strip of ground, and assessed a special sewer tax against it, which was evidenced by a special sewer tax bill, and which special sewer tax Dr. Burke paid. The description in the special tax bill was by metes and bounds description, covering the exact land here in controversy.
The contention of the counsel for the city of California was that by the filing of the plat by John Burke in 1858, he made a statutory dedication to the city of California of the triangular strip of land, and therefore that, from that time, the title was vested in the city. However, appellant further attempted and did offer evidence of user by the city of this tract of land as shown by the testimony of W.P. Handley.
The contention of the defendant is that: A careful reading of the testimony will show, however, that no use of this strip of land was ever made by the city of California other than by people walking across the corner of the land at the intersection of Owens and Patrick Streets, and that only for the purpose of taking a short cut from one street to another. It is the contention of the respondent that the east end of the triangular strip of ground was cut off by Owens Street, which right of way was given to the city by Dr. Burke's curator, and that a small portion of the extreme eastern point of the triangular strip of ground was used by the city for waterworks purposes, and that Dr. Burke gave a deed to the city covering the same. The fence as built by Dr. Burke was not built to a sharp point at its western end, and hence may account for certain testimony of Mr. Sprouce, who was city engineer of the city of California at the time of the trial. Respondent's contention is that the *Page 475 
plat made and filed by John Burke in 1858 did not dedicate this land to a public use, nor was it the intention of John Burke to so do, as shown by the fact that he separated this strip of land from Patrick Street by a dotted line, thereby reserving it to himself and not making it a part of the street.
I. I have in the statement of the case set out practically all the evidence which counsel for the respective parties have presented by which they contend to prove the issues in the case favorable to their respective sides. I have also set forth many of the contentions of the respective parties, becauseDedication  those contentions throw much light upon the meaningby Plat.    and greatly help in the explanation of the plats introduced in evidence, which constitute the real basis upon which the result of this case must ultimately turn.
Most of the legal propositions presented for determination by this court are elementary, so much so, that it seems almost a waste of time to discuss them.
There can be no question but what the plat made by John Burke on the 18th day of June, 1858, referred to in the record as the "Plat of Burke's Addition to the City of California" constitutes a valid dedication of the streets and other public places, designated therein as such to the public. And in case of doubt as to any ambiguity as to the meaning of the dedicator, as expressed upon the face of the plat making the dedication, as to what is intended to be donated to the public, parole evidence may be resorted to, to show how each of the parties to the dedication have treated the dedication and what they have done under the provisions thereof.
It was long ago determined by this court that in determining the meaning of a written instrument, the acts of the parties thereto are entitled to great weight. [Patterson v. Camden,25 Mo. 1, l.c. 22.] And in the case of Scott v. Scott, 95 Mo. 300, NORTON, C.J., in discussing the same question on page 318, said: "It has been said by an eminent chancellor: `Tell me what the parties have *Page 476 
done under a deed and I will tell you what that deed means.'" He cited Patterson v. Camden, supra, and continuing said: "I know of no better mode of ascertaining the meaning of a writing than is shown if all the parties acted on a particular meaning. So it may be said that this principle equally applies in the consideration of the question whether or not a deed has been delivered." There are numerous other decisions of this court and in text-books which are to the same effect, that is, that the law governing the dedication of real estate for public use is controlled by the intention of the owner, to devote the same to such purpose. [18 C.J. sec. 33, p. 52; Hardin v. Ferguson, 271 Mo. 410; Bauman v. Boeckeler, 119 Mo. 189; Mo. Institute v. How, 27 Mo. 211; Kansas City v. Ratekin, 30 Mo. App. 416; 9 Am.  Eng. Enc. Law, 60.]
From an inspection of the plats introduced in evidence it will be seen that there was no express dedication of the strip of land in controversy, nor do I understand counsel for the city to contend that there was an express dedication, but they do insist that since this strip was not marked at all and therefore nothing therein indicating whether it was public or private property, and as the filing of the plat was followed up by the city taking possession of the same, by the owner's acquiescence, and the using the same as a public street up to a few weeks prior to the institution of this suit, those facts show that it was the intention of the owner to dedicate the land for public purposes, and a corresponding intention on the part of the city officials to accept the same in the sense in which it was donated. If that was all that there is in this case we would be inclined to take the plaintiff's view of the case, but unfortunately for the city there is much more evidence preserved in this record tending to show that the defendant never surrendered possession of the land, but remained in possession of it all the time, and I presume is still in possession thereof. The defendant's evidence tended to show that he always cut the weeds and grass from the land, gave others permission to use it for private purposes, and paid the taxes on it *Page 477 
for a number of years, and that the city by ordinance ordered a sewer to be constructed in the district in which the land was located. It was constructed, and thereafter the city issued special tax-bills against the land as the property of the defendant, which in due time he paid. There is other evidence tending to show acts of ownership exercised by defendant over the land in question; but we think we have commented upon sufficient parts thereof to show that there was evidence introduced upon each side of the question unquestionably sufficient to present a question of fact to the court for determination, and the court having found the issue for the defendant, there remains nothing further to do except to affirm the judgment of the circuit court. All concur.